Title: To James Madison from Prettyman Merry, 17 October 1816
From: Merry, Prettyman
To: Madison, James


        
          Dear Sir
          Buckingham county Virga. Oct. 17th. 1816
        
        I have a Son Doc Samuel Merry that hath been in A loe state of health for some time past, And he wishes to spend this winter in some of the Mediterranean islands for his health. And he wishes to get the appointment of Surgon or Surgons mate in Our fleet whis is stationed in that quarter. I can only informe you that the Doc. hath had for several years (before his ilness) an extencive practice as a Phision in the County of Charlotte wheare he lived and the Counteys ajoining with greait sucsess. Letters of recommendation can be had if Nessary. The Doc will be at my house in a few days and hath requested me to write to you on the subject, I am Dear Sir with respect yours
        
          Prettyman Merry
        
      